Title: Isaac Smith Sr. to Abigail Adams, 8 June 1778
From: Smith, Isaac Sr.
To: Adams, Abigail



Mrs. Adams
Boston June the 8th. 1778

There is a french Ship Arrived last fryday from France itt is said came Out about the same time the last Vessells. Whether they the same day cant learn, but there is a report that the Boston was Arrived. I dont find any letters about itt, but wish itt may be true and cant but hope there may be some truth in itt. I cant find that the report from New York had any foundation for the report.

Iff we should here any thing shall send you word.—I am Yr. h S.,
Isaac Smith

